DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s argument is persuasive.  The prior art of record does not disclose or fairly suggest either in singly or in combination a method as follows:
1. (Currently Amended) A method for electrostatically storing energy in a package assembly including a chip stack and a lid, the method comprising: storing a first charge on a first plate of a capacitor provided by a flange of the lid that is coupled with the chip stack; and storing a second charge on a second plate of the capacitor provided by a section of a conductive layer located along a sidewall of a first substrate of the package assembly that supports and laterally surrounds the chip stack, wherein the flange of the first plate and the second plate are laterally separated by a gap composed of dielectric material having a permittivity, [[and]] the first substrate is a laminated substrate containing a through-hole in which at least a portion of the chip stack and the lid and flange are located, and wherein the flange is spaced apart from a sidewall edge of the chip stack by a portion of the through-hole.
10. (Currently Amended) A method for electrostatically storing energy in a package assembly including a chip stack and a lid, the method comprising: providing a package assembly comprises a substrate with a first surface, a second surface, and a third surface bordering a through-hole extending from the first surface to the second surface, the chip stack, a conductive layer, and a lid, wherein the chip stack includes a plurality of chips positioned inside the through-hole, and wherein a section of a conductive layer is 3I:\IBM\111 1\33163AZYX\US_M05888\2020-11-05_NFOA\33163AZYXreply.docdisposed on the third surface of the substrate, and a portion of the lid is disposed between the plurality of chips and the section of the conductive layer, and wherein the portion of the lid disposed between the plurality of chips and the section of the conductive layer is spaced apart from a sidewall edge of the chip stack by a portion of the through-hole; storing a first charge on a first plate of a capacitor provided by the lid; and storing a second charge on a second plate of the capacitor provided by the section of the conductive layer disposed on the third surface of the first substrate of the package assembly, wherein the first plate and the second plate are laterally separated by a gap composed of a dielectric material having a permittivity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to (Vikki) Hoa B. Trinh whose telephone number is (571) 272-1719 and email is vikki.trinh@uspto.gov.  The Examiner can normally be reached from Monday-Friday, 7:00 AM - 3:30 PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Ms. Sue Purvis, can be reached at (571) 272-1236.  The office fax number is 571-273-8300.
To schedule an Examiner’s Interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice . 
Any request for information regarding to the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Also, status information for published applications may be obtained from either Private PAIR or Public Pair.  In addition, status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions pertaining to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).    
Vikki Hoa Trinh /HOA B TRINH/Primary Examiner, Art Unit 2813